Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Cascade Financial Corporation We consent to the incorporation by reference in Registration Statement (No. 33-94456) dated July10, 1995 on Form S-8, in the registration statements (No. 333-32272, No. 333-97929, and No. 333-141329) on Form S-8 and on Form S-3 (No. 333-156301) of Cascade Financial Corporation of our report dated March 12, 2009, relating to the consolidated balance sheet of Cascade Financial Corporation and subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2008, and in our same report, with respect to Cascade Financial Corporation’s internal control over financial reporting as of December 31, 2008, which report is included in this annual report on Form 10-K of Cascade Financial Corporation for the year ended December 31, 2008. /s/
